905 F.2d 1532Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Terry MITCHELL, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Alvin MITCHELL, a/k/a Any Pen, a/k/a Pin, Defendant-Appellant.
Nos. 89-7756, 89-7772.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 29, 1990.Decided May 8, 1990.

Appeals from the United States District Court for the Eastern District of Virginia, at Norfolk.  Richard B. Kellam, Senior District Judge.  (CR No. 83-23-N;  C/A Nos. 89-555-N, 89-588-N)
Terry Mitchell and Alvin Mitchell, appellants pro se.
Charles Dee Griffith, Jr., Michael A. Cauley, Office of the United States Attorney, for appellee.
E.D.Va.
AFFIRMED.
Before WIDENER and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Terry and Alvin Mitchell appeal from the district court's orders refusing relief under 28 U.S.C. Sec. 2255.  We grant in forma pauperis status for purposes of Alvin Mitchell's appeal.  Our review of the record and the district court's opinion discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Mitchell, CR No. 83-23-N;  C/A Nos. 89-555-N;  89-588-N (E.D.Va. Aug. 9 and Aug. 21, 1989).  We deny Alvin Mitchell's motion for appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.